15. Negotiation mandate: enhanced EC-Ukraine agreement (vote)
- Kamiński report
- Before the vote on Amendment 4:
(DE) Mr President, it is with a heavy heart that I move this compromise amendment, but it may be the key to a clear majority. At the end of the amendment, after 'open the corresponding process', should be added the words 'including the possibility of membership'.
(The oral amendment was accepted)
(DE) The revised Amendment 6 has been withdrawn.
(DE) Then paragraph 11 will stay as it was.